Title: To Benjamin Franklin from John Holker, 21 March 1780
From: Holker, John
To: Franklin, Benjamin


Dear Sir
Rouen 21 of March 1780
I did not faill Informing my Self of the Preseis of laid as Sould in this Marquit which youl find here inclosed, which my friend Garvey Sends me, and I know no one more Capable of making the Purchas as he chifly buys all with Redy mony, having a Considerable Capital in hand, & In caise you send me any further orders on this head I certinly shall apploy to him, who I am sure will serve you to the outmost of his pouar. My wife I found much better, and She mends apease by my presence &c we bouth desire and wish to see you here. No one Living woud be More wellcom or doe us more pleaseure, so See and make a trip here with Our friend Mr. Choment this Summer & wee shall strive to make you happey. I ever am Dear Sir your most Obedt & very humble servt
J Holker
